Case 4:21-cv-05070-SAB   ECF No. 1-2   filed 04/28/21   PageID.7 Page 1 of 7




                         EXHIBIT 1     Page 1 of 7
Case 4:21-cv-05070-SAB   ECF No. 1-2   filed 04/28/21   PageID.8 Page 2 of 7




                         EXHIBIT 1     Page 2 of 7
          Case 4:21-cv-05070-SAB          ECF No. 1-2       filed 04/28/21     PageID.9 Page 3 of 7


                                                                                      COPY
                                                                               ORIGINAL FILED
                                                                                   MAR 18 2021
     1
                                                                                  MICHAEL J. KIWAN
 2                                                                             FRANKLIN COUNTY CLERK

 3

 4

 5                   IN THE SUPERIOR COURT OF TILE STATE OF WASHINGTON
                             IN AND FOR THE COUNTY OF FRANKLIN

          Karen Elaine Gard                                 Case No.:     21      2 5 0 12 6               1
 7
                         Plaintiff,
 8
          V.                                                SUMMONS
 9
          Greyhound Lines, Inc.,
10
                          Defendant.
11
         THE STATE OF WASHINGTON,COUNTY OF FRANKLIN TO The Agent For
12
         Greyhound Lines, Inc.:
13
                 A lawsuit has been started against you in the above-entitled court by the above named
14
         plaintiff. Plaintiff's claims are stated in the written Complaint, a copy of which is served upon
15

16
         you with this summons.

17              In order to defend against this lawsuit, you must respond to the complaint by stating your

18       defense(s) in writing, and serve a copy upon the undersigned attorney for the plaintiffs within

19       twenty (20) days after the services of this summons,excluding the day of service, ifserved

20       within the State of Washington, or within sixty (60)days after service of this summons upon
71
         you, excluding the day of service if served out ofthe State of Washington, or a defaultjudgment
22
         may be entered against you without notice. A defaultjudgment is one where the plaintiffs are
23
         entitled to what they ask for because you have not responded. If you serve a notice of
24
         appearance on the undersigned attorney, you are entitled to notice before a default judgment may
25

                                                                                           Parke Gordon, LLC
                                                                                 7401 W. Hood Place, Suite 208
         SUMMONS
                                                                                        Kennewick, WA 99336
                                                                                           Tel (509)582-7274
                                                                                           Fax (866)472-0506


                                          EXHIBIT 1        Page 3 of 7
     Case 4:21-cv-05070-SAB          ECF No. 1-2       filed 04/28/21     PageID.10 Page 4 of 7




     be entered.

 9
            You may demand that the plaintiff file this lawsuit with the court. If you do so, the

 3
     demand must be in writing and must be served upon the plaintiff. Within fourteen (14) days

 4   after you serve the demand,the plaintiffs must file this lawsuit with the court, or the service on

 5   you of this summons and complaint will be void.

 6          If you wish to seek the advice of an attorney in this matter, you should do so promptly so

 7   that your written responses, if any, may be served on time.
 8
            This summons is issued pursuant to Rule 4 ofthe Superior Court Civil Rules of the State
 9
     of Washington.
10

11
            DATED this 18th day of March, 2021
12
                                                                          PARKE GORDON LLC
13

14
                                                          By:
                                                                   Tamara Baldwin, WSBA # 50077
15
                                                                   Attorney for Plaintiff
16

17

18

19

20

21

??

23

24

25

                                                                                       Parke Gordon, LLC
                                                                             7401 W. Hood Place, Suite 208
     SUMMONS
                                                                                    Kennewick, WA 99336
                                                                                       Tel(509)582-7274
                                                                                       Fax (866)472-0506


                                      EXHIBIT 1        Page 4 of 7
     Case 4:21-cv-05070-SAB         ECF No. 1-2      filed 04/28/21    PageID.11 Page 5 of 7


                                                                                'COPY
                                                                           ORIGINAL:FILED
                                                                              MAR 18 2021
                                                                             MICHAEL J. KIWAN
 2                                                                        FRANKLIN COUNTY CLERK

 3

 4

                   IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                           IN AND FOR THE COUNTY OF FRANKLIN
 6
      Karen Elaine Gard,                                         21      Z50126               11
 7
                     Plainti
 8
      V.                                              COMPLAINT

      Greyhound Lines I
10
                      Defendant.
11

12
     COMES NOW the above-named plaintiff, Karen Elaine Gard, by and through her
13
     undersigned attorney of record, and for cause of action against Defendant, complains and
14
     alleges as follows:
15

16
                    I. IDENTIFICATION.OF PARTIES AND JURISDICTION

17          1 .1    At all times relevant hereto Plaintiff Karen Elaine Gard was a resident of York

18   County, Maine.

19          1.2     Defendant, Greyhound Lines, Inc., a foreign profit corporation incorporated in

20   Delaware, and at all times relevant hereto has been doing business in the state of Washington
21
     including Franklin County under UBI 601 033 019.
22
            1.3     The incident for which is the subject of this case herein occurred in Pasco,
23
     Franklin County, Washington.
24

25

                                                                                    Parke Gordon, LLC
                                                                          7401 W. Hood Place, Suite 208
     COMPLAINT                                                                   Kennewick, WA 99336
                                                                                    Tel (509)582-7274
                                                                                    Fax (866)472-0506


                                     EXHIBIT 1       Page 5 of 7
     Case 4:21-cv-05070-SAB          ECF No. 1-2       filed 04/28/21    PageID.12 Page 6 of 7




             1.4      This Court has jurisdiction over this action and venue is proper in Franklin

      County, Washington.
 2

 3
                                           II. DUTY OF CARE

 4           2.1      Defendant owed a duty of care to Plaintiff to: maintain safety for passengers

     exiting its bus, operate Defendant's vehicle in a reasonable and safe manner, to ensure the safety

 6   of passengers.
 7                                      III. BREACH OF DUTY
 8
             3.1      On or about June 3, 2019, Plaintiff was a passenger on the Greyhound Bus
 9
     from Portland, Oregon to Pasco, Washington. Plaintiff's -Schedule Number" was GLI6912.
10
     She arrived in Pasco at about 4:30 pm. At that time, Plaintiff was exiting the bus when she
11
     fell from the bus to the ground.
1/
            3.2       Defendant was negligent in one or more of the following ways:
13
                      a.    In failing to ensure the safety of its passengers;
14

                      b.    In failing to provide adequate egress from its bus;
15

16                    c.    In such other negligent manner to be proven to the trier of fact at trial.

17                                           III. INJURIES

18          4.1       As a direct and proximate result of Defendant's negligence alleged herein,

19   Plaintiff suffered bodily and emotional injuries in an amount to be proven at the time of trial.
20
                                             IV. DAMAGES
71
            5.1     As a direct and proximate result of Defendant's negligence, Plaintiff has
22
     suffered bodily and emotional injuries, some of which may be permanent and may result in
23
     residual permanent disability which may cause pain, suffering, emotional anguish, loss of
24
     ability and capacity to enjoy life, health care expenses, possible loss of earnings over her
25

                                                                                      Parke Gordon, LLC
                                                                            7401 W. Hood Place, Suite 208
     COMPLAINT
                                                                                   Kennewick, WA 99336
                                                                                      Tel (509)582-7274
                                                                                      Fax (866)472-0506


                                      EXHIBIT 1        Page 6 of 7
         Case 4:21-cv-05070-SAB         ECF No. 1-2      filed 04/28/21    PageID.13 Page 7 of 7




         lifetime, and other general and special damages, economic and non-economic. Plaintiff is
     1

         entitled to be compensated for her injuries, incurred past and future physical, mental pain,
 2

 3       disability, and medical expenses, in such amounts to be proven at the time of trial herein.

 4              WHEREFORE,Plaintiff respectfully pray for judgment against Defendant as follows:

 5                                           V. RELIEF SOUGHT

 6              6.1     For an award of damages compensating Plaintiff for past and future general

 7       and special damages, economic and non-economic, including pre-judgment interest on
 8
         Plaintiff's expenses as are allowed by law, in an amount to be proven at the time of trial in
 9
         this matter.
10
                6.2     For such other and further relief as the Court deems just, equitable and proper.
11

12

13
                DATED this March 18, 2021;
14

                                                                                PARKE GORDON LLC
15

16
                                                            By:
17                                                                Tamara Baldwin, WSBA # 50077
                                                                  Attorney for Plaintiff
18

19

20

21

22

23

24

)
•5

                                                                                        Parke Gordon, LLC
                                                                              7401 W. Hood Place, Suite 208
         COMPLAINT
                                                                                     Kennewick, WA 99336
                                                                                        Tel(509)582-7274
                                                                                        Fax (866)472-0506


                                        EXHIBIT 1        Page 7 of 7
